BALDWIN, J.
This suit is an account for goods. The defendant sets up the statute of limitations, and the question of its application to the items charged before September 3, 1856, depends upon the question of fact, upon which the case has been argued, as to other dealings between these parties after that date.
We have examined .carefully the proofs, and have come to the conclusion that there was evidence tending to show that Le Count bought goods of plaintiff, as charged in the account, subsequently to the period named.
The positive testimony of Graff certainly is not a little suspicious in some of its circumstances, and the other testimony as to the sending of the goods bought by Graff to Le Count, the charges in the books to Le Count, the suspicious appearance of the invoices produced by Graff, to say nothing of the more direct testimony of some of the witnesses — Wilson, for example — tends to establish plaintiff’s case.
We are unwilling, especially in favor of such a defense as is here set up, to disturb the finding of the referee and the order of the district judge refusing to set it aside.
The judgment is affirmed.
I concur: Cope, J.